DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement filed on 3/18/2020 has been considered.
Drawings
The drawings filed on 3/18/2020 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 3/18/2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kumar et al. (US 2016/0035622) 
Regarding claim1, Kumar discloses:

a package substrate (203, ¶0063) including: 
a dielectric material (206, ¶0063), having a first surface and an opposing second surface; 
a first photodefinable material (solder mask 211, ¶0063) on at least a portion of the second surface, and 
a second photodefinable material (solder mask 212, ¶0033) on at least a portion of the first photodefinable material (211); 
wherein the second photodefinable material (212) has a different material composition than the first photodefinable material (211, ¶0067).
Regarding claim 2, Kumar further discloses:
wherein the package substrate further includes first conductive contacts (215) and second conductive contacts (215), first openings through the first photodefinable material and the second photodefinable material expose the first conductive contacts, and second openings through the first photodefinable material expose the second conductive contacts (figure 3).

wherein the first conductive contacts (215) have a pitch that is larger than a pitch of the second conductive contacts (215, figure 3).
Regarding claim 4, Kumar further discloses:
solder material (215) in the first openings and in the second openings (¶0067).


Regarding claim 6, Kumar further discloses:
a first die conductively (207) coupled to at least some of the first conductive contacts; and ATTORNEY DOCKET NO. AA5406-PCT-US 3 
a second die (209) conductively coupled to the second conductive contacts (¶0066, figure 3).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kuroda et al. (US 2009/0114431).

Regarding claim 12, Kuroda discloses:
A microelectronic assembly, comprising: 
a package substrate (21, ¶0031) having a first surface and an opposing second surface, wherein the package substrate includes a dielectric material 
Regarding claim 13, Kuroda further discloses:
wherein the package substrate further includes first conductive contacts (22) and second conductive contacts (22, ¶0031), first openings (24, ¶0036) through the dielectric material (23) expose the first conductive contacts, and second openings (24) through the dielectric material expose the second conductive contacts at a bottom of the recess.



Allowable Subject Matter
Claims 5, 7-11, 14, 15 and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899